DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claim 15 in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the claimed inlet and outlet are offset.  This is not found persuasive because considerable searching within the CPC schedule is required in order to find an inlet and outlet inline and then separately find an inlet and outlet that are offset. For instance, a search in group F16k may or may not result in both an inline and offset inlet and outlet. To find specifically an offset inlet and outlet, it may require additional searching in the main group for conduits F15D1/02.
The requirement is still deemed proper and is therefore made FINAL.

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/02/2020.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obermark (CA 2984489).
Regarding claims 1, Obermark teaches (claim 1) (Original) A bypass valve assembly comprising: a housing 12 (fig. 2) including an inlet 22, an outlet 24, and a flow passageway (perpendicularly connected to passageway 52) fluidly connected to said inlet 22 and said outlet 24 to allow flow of a liquid from said inlet to said outlet, said housing including a valve seat 60 disposed about said flow passageway between said inlet and said outlet; a movable poppet (the ball valve 56 is seen as a poppet to the extent of applicant’s claimed poppet; the poppet being a spring biased valve) disposed in said housing to engage said valve seat 60 in a closed position and to disengage said valve seat in an open position when pressure of the liquid in said flow passageway exceeds a preset value (value determined by the bias of the spring 58) to allow flow of the liquid through said flow passageway from said inlet 22 to said outlet 24; a rotatable flow control valve 20 disposed in said housing between said inlet and said outlet; and an actuator 30 coupled to said flow control valve to actuate and move said flow control valve to control flow of the liquid between said inlet and said outlet when said poppet is engaged with said valve seat in said closed position; (claim 14) wherein said inlet 22 is arranged axially in-line relative to said outlet 24. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermark (CA 2984489), as applied to claims 1  and 14 above, in view of Takahashi (US 4,687,016)
Regarding claim 2, Obermark teaches essentially all claimed features, including a rotary actuator 30, 32, but fails to disclose the actuator automatically moving the flow control valve.
Takahashi teaches a rotatable valve 54 (fig. 4); an actuator 10 including an actuator manually or automatically moving the flow control valve (automatically actuated by the motor 90; col. 8, lies 4-6) and shut off flow between the inlet and the outlet.
It would have been known to one of ordinary skill in the art, at the time of filing to employ Obermark the known option of either manually or automatically operating the flow control valve. As taught by Takahashi, automatically operating the flow control valve by use of the motor will provide for a more reliable and timed opening and closing of the control valve during valve operation.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermark (CA 2984489), as applied to claims 1  and 14 above, in view of Cianfrocca (US 5,437,307).
Regarding claim 3, Obermakr teaches essentially all claimed features, but fails to disclose the actuator comprises a selector lever operatively coupled to said flow control valve to manually move said flow control valve.
Cianfrocca teaches a rotatable valve 34 (fig. 7) including a bypass valve 36; an actuator 10 including a selector lever 42 “to selectively effect its rotation about an axis of rotation perpendicular to the axis of the primary member and the axis of the secondary member (col. 5, lines 4-9).
It would have been obvious to one of ordinary skill in the art, at the time of filing to employ in Obermark a selector lever, as taught by Cianfrocce, for the purpose of selectively rotating the control valve.


Allowable Subject Matter
Claims 16-22 are allowed.
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Oberemark fails to a lever plate defining a plurality of predefined positions for the selector lever. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799